 
Exhibit 10.32


SECOND AMENDMENT
of
EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT Of EMPLOYMENT AGREEMENT, dated as of this 9th day of
November, 2010 (this “Second Amendment”), by and between LIFETIME BRANDS, INC.,
a Delaware corporation (the "Employer"), and JEFFREY SIEGEL (the "Executive").
 
W I T N E S S E T H:
 
WHEREAS, Employer and Executive entered into an Employment Agreement dated as of
May 2, 2006 (the “Original Employment Agreement”);
 
WHEREAS, Employer and Executive entered into an Amendment of Employment
Agreement dated as of August 10, 2009 (the “First Amendment”); and
 
WHEREAS, Employer and Executive desire to further amend the Employment
Agreement, as amended by the First Amendment (the “Amended Employment
Agreement”), upon the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
1.
Amendment.  The second and third sentences of the first paragraph of clause (ii)
of Sections 3(b) of the Amended Employment Agreement are hereby amended to read
as follows:

 
Similarly, the threshold Adjusted IBIT for such year will be 50% of the target
Adjusted IBIT for such year which, if achieved, would entitle the Executive to
receive 50% of the target bonus for such year consistent with the Adjusted IBIT
Performance Bonus Table for such year.  Similarly, the maximum Adjusted IBIT for
such year will be 200% of the target Adjusted IBIT for such year which, if
achieved, would entitle the Executive to receive 200% of the target bonus for
such year, consistent with the Adjusted IBIT Performance Table for such year.
 
2.
No Other Modification or Amendment.  Except as specifically provided herein, the
Amended Employment Agreement is not modified or amended in any respect and
remains in full force and effect.

 
3.
Governing Law.  This Second Amendment shall be governed by and construed in
accordance with the laws of the State of New York (determined without regard to
the choice of law provisions thereof), and the parties consent to jurisdiction
in the United States District Court for the Southern District of New York.

 
4.
Counterparts.  This Second Amendment may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

 
IN WITNESS WHEREOF, the parties have executed this Second Amendment effective as
of the day and year first written above.
 

 
LIFETIME BRANDS, INC.
 
 
By:  /s/ Ronald Shiftan
 
           Name: Ronald Shiftan
 
           Title:   Chief Operating Officer
 
 
 
EXECUTIVE
 
 
__/s/ Jeffrey Siegel
 
          Jeffrey Siegel




